                               UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                        MONROE DIVISION

  JAY THOMAS                                       *     CIVIL ACTION NO. 19-0493

  vs.                                              *     JUDGE TERRY A. DOUGHTY

  BRACCO DIAGNOSTICS INC.                          *     MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

          The Report and Recommendation of the Magistrate Judge having been considered, no

objections having been filed, and finding that same is supported by the law and the record in this

matter,

          IT IS ORDERED, ADJUDGED, AND DECREED that Defendant’s motion to dismiss

[Doc. No. 5] is GRANTED IN PART and DENIED IN PART. To the extent Defendant seeks

dismissal of Plaintiff’s negligence, negligent misrepresentation, negligence per se, breach of

implied warranty, fraudulent misrepresentation and concealment, civil battery, and defective

design claims, the motion is GRANTED, and those claims are DISMISSED WITH

PREDJUCE. In all other respects, including as to Plaintiff’s defective design claim, the motion

is DENIED.1

          Monroe, Louisiana, this 6th day of September, 2019.

                                                       __________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE


         In the Report and Recommendation, the Magistrate Judge recommended that, in the
          1

absence of an amendment addressing the deficiencies in Plaintiff’s defective design claim within
the objection period, that claim also be dismissed with prejudice. Plaintiff did file such an
amendment; therefore, the motion to dismiss is denied with respect to Plaintiff’s defective design
claim.
